                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:19-cv-316-MOC-WCM

ROBERT V. WILKIE,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                        ORDER
                                    )
NATIONSTAR MORTGAGE, LLC,           )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant,

(Doc. No. 10), in which Defendant asks this Court to dismiss Plaintiff’s Complaint for failure to

state a claim.

       Plaintiff filed an Amended Complaint on February 13, 2020, and Defendant has now

filed a motion to dismiss the Amended Complaint. (Doc. No. 13, 15). Thus, the original

Complaint has been superseded, and the motion to dismiss that Complaint is therefore moot.

       IT IS THEREFORE ORDERED that:

       (1) Defendant’s Motion to Dismiss, (Doc. No. 10), is DENIED and DISMISSED as

           MOOT.


                                            Signed: March 3, 2020




                                                1
